Citation Nr: 1722303	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-39 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for strongyloidiasis.

2.  Entitlement to service connection for ulcerative colitis, secondary to strongyloidiasis.


REPRESENTATION

Veteran represented by:	William C. Herren, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously remanded in April 2012 and May 2014 for further development.  

The Veteran testified at an April 2016 travel Board hearing.  A transcript of the hearing is associated with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran alleges that his strongyloidiasis infection was contracted during his service in foreign countries including several countries in southeast Asia.  See, e.g., April 2016 Board hearing testimony.  However, the evidence of record does not include the Veteran's complete service personnel records.  Therefore, the Board is unable to confirm that the Veteran served in the areas alleged.

The AOJ obtained a September 2012 VA examination of the Veteran's intestinal conditions including strongyloidiasis and ulcerative colitis.  The examiner indicated that the intestinal conditions are less likely than not etiologically related to the Veteran's service.  The VA examiner based his opinion in part on the fact that the Veteran's service treatment records did not contain reports of gastrointestinal complaints.  However, as the Veteran's representative has noted, the VA examiner did not address medical literature supporting the Veteran's contentions that the onset of symptoms from strongyloidiasis may not occur for decades after infection.  

The Board notes the Veteran submitted a positive nexus opinion from a doctor of veterinary medicine with additional supporting medical literature at the hearing.  However, after reviewing the totality of the evidence of record, the Board finds that there is insufficient evidence of record for the Board to reach a decision.  

Specifically, the Board finds that the AOJ should (1) make reasonable attempts to obtain any outstanding relevant records including the Veteran's service personnel records and complete medical records from VA facilities and (2) obtain an addendum opinion that addresses the additional evidence including the positive nexus opinion and relevant medical literature.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also make reasonable attempts to obtain the Veteran's complete service personnel records, to include the locations the Veteran traveled to outside within and outside the United States.

2. The AOJ should contact the Veteran and ask him to identify any outstanding, relevant treatment records to include private records from Providence Healthcare Center.  Associate all relevant VA treatment records to include complete records from Central Texas Veterans Health Care System.  The AOJ should assist the Veteran in obtaining any outstanding, relevant treatment records identified.

3. After associating any additional relevant evidence with the record, the AOJ should obtain an addendum opinion based on the evidence in the record.  The VA examiner should be provided with a complete copy of the claims file including a copy of this remand order.  Another VA examination should be scheduled if determined necessary.  

The VA examiner is asked to review the Veteran's claims file including the April 2016 opinion from K.W., a Doctor of Veterinary Medicine, and medical literature submitted in support thereof.  After reviewing the relevant evidence, the VA examiner is asked to address the following questions:

a) Is the Veteran's strongyloidiasis and ulcerative colitis at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to his in-service travel in the Navy?  The examiner should describe the Veteran's in-service activities that were likely to result in infection, if any. 

b) Is the Veteran's ulcerative colitis at least as likely as not (1) caused by or (2) aggravated by his strongyloidiasis?  

c) If the VA examiner disagrees with the April 2016 opinion of Dr. K.W., what is the basis for the disagreement?

4. After the above development has been completed, the AOJ must readjudicate the claims.  If the benefits sought remain denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




